Citation Nr: 1008695	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-23 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder of the hands and feet.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye condition, claimed as defective vision.

3.  Entitlement to service connection for a skin disorder of 
the hands and feet.

4.  Entitlement to service connection for an eye condition, 
claimed as defective vision

5.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) and in excess of 70 
percent from March 3, 2009.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.

7.  Entitlement to special monthly compensation (SMC) on the 
basis of the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and His Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1953.  He testified in November 2005 that he also had a six-
year period of Reserve service.  He was requested in December 
2005 to provide additional information about this service, 
but did not.  The National Personnel Records Service was 
asked to provide additional records, including the service 
treatment records from the Veteran's Reserve service, but 
responded in 2006 that it was unable to locate the requested 
records.  The record does not contain the dates of the 
Veteran's reported Reserve service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  The RO, in pertinent part, 
denied reopening the claims for defective vision and a skin 
condition.  The same decision also denied a claim for service 
connection for PTSD.  These matters were before the Board in 
December 2005, wherein they were remanded for further 
development.

In September 2008, the RO granted service connection for 
PTSD. Thus, this claim for service connection is no longer 
before the Board.  The Veteran appealed the initial 30 
percent rating for PTSD.  Thereafter, the RO awarded an 
increased 70 percent rating effective March 3, 2009.  In a 
letter dated in October 2009, the RO informed the Veteran 
that it had withdrawn the appeal concerning the evaluation of 
PTSD, on the basis that the VA Form 9 received in July 2009 
had appealed for an evaluation of 70 percent or more, and the 
Veteran had been notified in October 2009 of the award of a 
70 percent evaluation for PTSD.  The Veteran's representative 
submitted a response later that month, in which it was stated 
that they had appealed the decision of 70 percent and felt 
that it should have been more.  It was also stated that they 
would like to continue the appeal.

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court), found that in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  Therefore, the Board is 
required to consider entitlement to all available ratings for 
the service connected PTSD and his claim remains in appellate 
status.  

In a December 2008 rating decision, the RO determined the 
Veteran was not competent to handle disbursement of funds.  
The Veteran disagreed with the decision and a statement of 
the case (SOC) was issued in April 2009; however, the Veteran 
indicated in the July 2009 VA Form 9 that he was only 
appealing the evaluation of 70 percent or more.  He did not 
submit a substantive appeal concerning whether he should be 
considered incompetent.  This matter, therefore, is not in 
appellate status.

In an October 2009 rating decision, the RO denied entitlement 
to TDIU and SMC.  The Veteran filed a notice of disagreement 
(NOD) in October 2009.  A statement of the case (SOC) was not 
issued.  Therefore, the Board must remand the claims, pending 
the issuance of an SOC to the Veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

The Veteran appeared at a Travel Board hearing in November 
2005.  In January 2010, the Board notified the Veteran that 
the Veterans Law Judge who had held the November 2005 hearing 
was no longer employed by the Board, and offered the Veteran 
an opportunity for a new hearing.  The Veteran declined the 
hearing and requested that his claims (i.e., skin disorder 
and defective vision) be considered based on the evidence of 
record.  See response received in January 2010.  Therefore, 
there are no outstanding hearing requests with respect to 
these claims.  The transcript of the November 2005 hearing is 
associated with the claims folder.

The claims of entitlement to a higher rating for PTSD, TDIU, 
and SMC are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  A January 1961 rating decision previously denied service 
connection for a skin condition (dermatophytosis associated 
with hyperhidrosis) of the hands and feet and defective 
vision; the Veteran did not appeal the decision and it became 
final.    

3.  An August 1962 rating decision confirmed a prior denial 
of service connection for a skin condition (dermatophytosis 
associated with hyperhidrosis) of the hands and feet; the 
Veteran did not appeal the decision and it became final.   

4.  Evidence received since the January 1961 rating decision 
was not previously submitted to agency decision makers, it is 
not cumulative and redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact that is necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim for service connection for an eye condition, 
claimed as defective vision.  

5.  Evidence received since the August 1962 rating decision 
was not previously submitted to agency decision makers, it is 
not cumulative and redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact that is necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim for service connection for a skin condition of the 
hands and feet.  

6.  A skin condition of the hands and feet was not incurred 
during the Veteran's period of active military service.

7.  There is no competent medical evidence of record of any 
currently diagnosed eye condition.  

8.  Refractive error is not a disease or injury within the 
meaning of applicable legislation.   


CONCLUSIONS OF LAW

1.  The January 1961 rating decision which denied service 
connection for a skin condition (dermatophytosis associated 
with hyperhidrosis) of the hands and feet and defective 
vision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).


2.  The evidence received since the final January 1961 rating 
determination is new and material with regard to the 
Veteran's claim for defective vision, and thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

3.  The August 1962 rating decision which confirmed a prior 
denial of service connection for a skin condition 
(dermatophytosis associated with hyperhidrosis) of the hands 
and feet is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2009).

4.  The evidence received since the final August 1962 rating 
determination is new and material with regard to the 
Veteran's claim for a skin condition of the hands and feet, 
and thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2009).

5.  The criteria for service connection for a skin condition 
of the hands and feet have not been met.  38 U.S.C.A. §§ 
1110, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

6.  The criteria for service connection for defective vision 
have not been met.  
38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A.  New and Material Evidence

The Board must address the issue of whether new and material 
evidence has been received because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

The Veteran seeks to reopen the claims for service connection 
for defective vision and a skin condition of the hands and 
feet that was last denied by the RO in January 1961 and 
August 1962 rating decisions, respectively.  The Veteran did 
not appeal the decisions and they became final as to these 
issues.  38 C.F.R. §§ 20.302(a), 20.1103.

To reopen a claim which has been denied by a final decision, 
the claimant must present new and material evidence.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its January 1961 rating 
decision, the RO denied service connection for a skin 
condition of the hands and feet on the basis that there was 
no record of treatment for a skin disease in service.  The RO 
additionally found that a skin disease, notably 
dermatophytosis of the hands and feet associated with 
hyperhidrosis, was not incurred during the Veteran's active 
military service. The same decision denied service connection 
for defective vision on the basis that it was present at 
induction and discharge from service and there was no 
evidence of any aggravation therein.    

In August 1962, the RO confirmed the prior denial for a skin 
condition of the hands and feet on the basis that no new and 
material evidence had been submitted to reopen the claim.

Of record at the time of the January 1961 rating decision 
were service treatment records from the Veteran's period of 
active military service, which were negative for any 
treatment or complaints of a skin condition.  His January 
1951 enlistment examination showed visual acuity of 20/70 
bilaterally corrected to 20/30.  An August 1951 examination 
revealed visual acuity of 20/40 bilaterally correctable to 
20/40 on the right and 20/30 on the left.  In January 1952, 
visual acuity was 20/50 bilaterally, corrected to 20/30.  He 
was prescribed glasses.  The July 1953 separation examination 
showed visual acuity 20/100 on the right and 20/60 on the 
left corrected bilaterally to 20/30.  

Post-service, a 1960 medical affidavit from Dr. R contained a 
diagnosis of fungal infection of both hands and feet.  A 
January 1961 VA examination noted corrected visual acuity was 
20/40 on the right and 20/30 on the left.  His eye 
examination was normal.  The Veteran was diagnosed with 
bilateral dermatophytosis and hyperhidrosis of the feet.  

The evidence of record at the time of the August 1962 rating 
decision includes the evidence delineated above with the 
addition of lay statements.  One set of sworn statements, 
submitted in February 1962, was from those who had worked 
with the Veteran in the 1950s after his military service and 
indicated the Veteran complained of pains in his feet daily.  
The other set of sworn statements, submitted in August 1962, 
was from those who had know the Veteran before service and 
indicated that he had no skin disease before service.

Evidence submitted subsequent to the January 1961 and August 
1962 rating decisions includes a 1962 medical affidavit from 
Dr. R showing the Veteran had an old, recurrent, fungal 
infection of the hands and feet.  

Records from the Vet Center, VA outpatient treatment records 
dated between 2003 and 2009, and reports of VA examination 
dated in 2008 and 2009 were negative for either skin or 
vision problems. 

A March 2003 statement from the Veteran indicated that he 
developed problems with his vision during service, with the 
prescription of glasses as proof.  In November 2005, the 
Veteran testified that the Army told him that he had macular 
degeneration.  He further testified that he wore glasses in 
service.  The Veteran also indicated that he was treated for 
a rash of the hands and feet with powders.  The Veteran's 
wife testified that the Veteran's rash, particularly on his 
feet, was very bad subsequent to his discharge.  The Veteran 
stated that since service he breaks out between his fingers 
and the palm of his hand, which he treats with creams.  

A statement from the Veteran's nephew received in June 2005 
revealed the Veteran had problems with his feet since 1955 
and that the Veteran used to come home from work with blood 
soaked socks and told him he contracted jungle rot in 
service.  The nephew further stated that the Veteran's hands 
would crack and bleed.  Statements from the Veteran's wife 
and daughter showed he peeled his fingernails when he became 
agitated or nervous, causing his fingers to bleed. 

A November 2008 pathological report revealed the Veteran had 
tinea unguium of the left great toenail.  An August 2009 aid 
and attendance examination showed the Veteran had a fungal 
infection of his hands and feet, as well as glasses to 
correct defective vision. 

As noted previously, the January 1961 and August 1962 rating 
decisions primarily denied service connection on the basis 
that a skin condition and defective vision were not incurred 
or aggravated during his period of active military service.  

The "new" records contain statements and testimony of the 
Veteran, as well as lay statements from the Veteran's wife 
and nephew.  The Board finds that the Veteran's testimony 
before the Board contributes to a more complete picture of 
the Veteran's contentions surrounding the origin of his 
disabilities.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, the evidence is "material" when considered 
with the previous evidence of record.  Therefore, the 
Veteran's claims for service connection for a skin condition 
of the hands and feet and an eye condition are reopened.  See 
38 C.F.R. § 3.156(a).  

B.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, generally, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

1. Skin Condition

The Veteran contends specifically that as result of his 
military service he now suffers from rashes of the hands and 
feet, which results in cracking and bleeding.  After careful 
consideration of all procurable and assembled data, the Board 
concludes that the preponderance of the evidence is against 
the claim for a skin condition of the hands and feet and the 
appeal as to this issue will be denied.  

In this regard, service treatment records from the Veteran's 
period of active military service were negative for any 
treatment or complaints of a skin condition.  Post-service, a 
1960 medical affidavit contained a diagnosis of fungal 
infection of the bilateral hands and feet.  While the Veteran 
reported that the disease started during service in Korea, a 
nexus opinion was not provided.  A January 1961 VA 
examination diagnosed the Veteran with dermatophytosis and 
hyperhidrosis of the feet.  A nexus opinion was not also 
provided.

A 1962 affidavit from Dr. R showed the Veteran had an old, 
recurrent fungal infection of the hands and feet.  Records 
from the Vet Center, VA outpatient treatment records dated 
between 2003 and 2009, and reports of VA examination dated in 
2008 and 2009 were negative for a skin condition.  A November 
2008 pathological report revealed the Veteran had tinea 
unguium of the left great toenail.  An August 2009 aid and 
attendance examination showed the Veteran had a fungal 
infection of his hands and feet.  There were no opinions as 
to etiology of the fungal condition or tinea unguium. 

Lay statements variously indicated the Veteran had pains in 
his feet daily after his military service in the 1950s, had 
no skin disease before service, used to come home from work 
with blood soaked socks, and said that he contracted jungle 
rot in service.  Statements from the Veteran's nephew also 
indicated the Veteran's hands would crack and bleed.  
Statements from the Veteran's wife and daughter showed he 
peeled his fingernails when he became agitated or nervous, 
causing his fingers to bleed.  

The first evidence of skin condition is in 1960, some seven 
years after the Veteran's discharge from active military 
service.  This lengthy period without treatment, between the 
Veteran's discharge in 1953 and the first objective evidence 
of fungal infection of the hands and feet in 1960 and 1962, 
with no further treatment or diagnosis of a skin condition 
until a 2008 pathology report shows tinea unguium of the left 
great toenail, is evidence against a finding that a chronic 
skin condition of the hands and feet was incurred as a result 
of the Veteran's active military service, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

Moreover, no medical professional has provided any competent 
opinion linking the currently diagnosed skin condition of the 
hands and feet to any aspect of the Veteran's period of 
service.  The Board considered, but decided against, 
remanding this matter for a medical opinion.  An opinion is 
not necessary in order to decide the claim in this case 
because the record does not contain any evidence that the 
Veteran suffered from a skin condition in service or until 
several years thereafter.  Moreover, other than the Veteran's 
statements, there is no evidence that the claimed skin 
condition of the hands and feet may be associated with his 
period of military service.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

The Board is cognizant that the Veteran maintains that he has 
had rashes of the hands and feet since service, and that the 
Veteran is competent to report his symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
The Board can not give great weight and credibility to the 
Veteran's account given the lack of any treatment or 
diagnosis of a skin condition in service, and the first 
diagnosis of such in 1960 and 1962, with no further treatment 
or notation until decades later in 2008.    

Though the Veteran contends that he currently has a skin 
condition of the hands and feet that is related to his 
military service, there is no medical evidence on file 
supporting the Veteran's assertions and his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the evidence is not in relative equipoise.  The file 
contains no record of an in-service incident or injury likely 
to have resulted in the claimed disability.  A fungal 
infection of the hands and feet was not shown during service 
or for years thereafter.  The claims file does not contain 
medical evidence linking the skin condition to service.   
Thus, the preponderance of the evidence is against the claim 
and the appeal must therefore be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

2.  Eye Condition

The Veteran specifically asserts that he has defective vision 
as result of his military service.  He indicates that being 
prescribed glasses in service was indicative of an eye 
problem and that he was told by the Army that he had macular 
degeneration. 

After careful consideration of all procurable and assembled 
data, the Board concludes that the preponderance of the 
evidence is against the claim for an eye condition, claimed 
as defective vision, and the appeal as to this issue will be 
denied.  

In this regard, as recited above, service treatment records 
from the Veteran's period of active military service contain 
a January 1951 enlistment examination, which showed visual 
acuity of 20/70 bilaterally corrected to 20/30.  An August 
1951 examination revealed visual acuity of 20/40 bilaterally 
correctable to 20/40 on the right and 20/30 on the left.  In 
January 1952, visual acuity was 20/50 bilaterally.  He was 
prescribed glasses.  The July 1953 separation examination 
showed visual acuity 20/100 on the right and 20/60 on the 
left corrected bilaterally to 20/30 and was negative for an 
eye condition.

Post-service, as recited above, a January 1961 VA examination 
noted visual acuity was 20/40 on the right and 20/30 on the 
left.  His eye examination was normal.  Records from the Vet 
Center, VA outpatient treatment records dated between 2003 
and 2009, and reports of VA examination dated in 2008 and 
2009 were negative for an eye condition, to include macular 
degeneration. 

In a March 2003 statement from the Veteran, he indicated that 
he developed problems with his vision during service, with 
the prescription of glasses as proof.  In November 2005, the 
Veteran testified that the Army told him that he had macular 
degeneration.  He further testified that he wore glasses in 
service.  An August 2009 aid and attendance examination 
simply showed the Veteran wore glasses to correct defective 
vision. 

Post-service, the Veteran has not been diagnosed with an eye 
condition other than defective vision.  Pursuant to 38 C.F.R. 
§ 3.303(c), refractive error of the eye is not a disease or 
injury within the meaning of the applicable legislation and 
thus, not subject to service connection. 

For the reasons set forth above, the Board must find that 
there is no legal basis for granting the claim for an eye 
condition, claimed as defective vision.  This case is one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

With regard to the new and material aspect of the Veteran's 
claims, the Board finds that as the matters are being 
reopened, any defect with respect to such notice is moot.  

VA complied with notification responsibilities in regards to 
the underlying claims for service connection in 
correspondence sent to the Veteran in December 2002, December 
2005, and April 2006.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
claims for service connection.  Notice pursuant to the 
Dingess decision was sent to the Veteran in March 2006.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private treatment records, reports of VA examination, lay 
statements, and the transcript from the November 2005 Board 
hearing.  The Veteran has not identified any other evidence 
which has not been obtained.

In May 2006, the RO attempted to obtain Reserve treatment 
records and service personnel records.  The National 
Personnel Records Center (NPRC) indicated in May 2006 that 
they were unable to locate the identified records.  The NPRC 
further indicated that these records either did not exist or 
they did not have them.  The NPRC also stated that any 
further efforts to obtain them would be futile.  The RO 
notified the Veteran of the failed efforts to obtain 
outstanding Reserve and personnel records, if any.  He was 
asked to provide any copies in his possession.  See letters 
dated in January 2007 and May 2007.  The Veteran provided a 
copy of his DD-214 and Honorable Discharge certificate.  He 
did not submit any additional records.  Any further efforts 
to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

New and material evidence having been received, the claim for 
service connection for a skin condition of the hands and feet 
is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for an eye condition, claimed as defective 
vision, is reopened; the appeal is granted to this extent 
only.

Service connection for a skin condition of the hands and feet 
is denied.

Service connection for an eye condition, claimed as defective 
vision, is denied.


REMAND

As noted in the Introduction, the RO denied entitlement to 
TDIU and SMC in an October 2009 rating decision.  The Veteran 
filed a timely NOD in October 2009.  See 38 C.F.R. 
§ 20.302(a).  As there has been an initial RO adjudication of 
the claims and an NOD as to the denials, the Veteran is 
entitled to an SOC, and the current lack of an SOC with 
respect to the claims is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2009); see also Manlincon v. West, 12 Vet. App. 238 
(1999). 

A preliminary review of the record shows that the claim for a 
higher initial rating for PTSD is not ready for appellate 
disposition because of outstanding VA and Board hearing 
requests by the Veteran.  See VA Form 9 received in July 
2009.  The Board additionally notes that the Veteran also 
requested a VA hearing in connection with his claims for TDIU 
and SMC.  See VA Form 21-4128 received in October 2009.  
Thus, the appeals must be remanded so the Veteran can be 
afforded hearings as requested.  38 C.F.R. §§ 20.703, 20.704.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO must provide the Veteran an 
SOC with respect to his claims of 
entitlement to TDIU and SMC. The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claims should not be certified to the 
Board.  If a substantive appeal is filed 
the claims, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

2.  The RO should take appropriate steps 
to schedule the Veteran for the requested 
hearings before a Decision Review Officer 
and a Veterans Law Judge at his local RO 
at the next available opportunity.  
Should the Veteran withdraw his hearing 
request, or otherwise indicate that he no 
longer desires such hearings, the matters 
should be returned to the Board for 
appellate review.  Any indicated 
development should be undertaken in this 
regard.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


